
	
		I
		111th CONGRESS
		2d Session
		H. R. 6551
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Crowley (for
			 himself, Mr. Serrano, and
			 Mr. Nadler of New York) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  States and local educational agencies for abatement, removal, and interim
		  controls of polychlorinated biphenyls in public school
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Schools, Healthy Kids Act of
			 2010.
		2.Grants for abatement,
			 removal, and interim controls of polychlorinated biphenyls in public school
			 facilities
			(a)Grants
			 authorizedThe Secretary of
			 Education is authorized to make grants to States and local educational agencies
			 for abatement, removal, and interim controls of polychlorinated biphenyls in
			 public school facilities, including, where applicable, early learning
			 facilities.
			(b)ApplicationTo
			 be eligible to receive a grant under subsection (a), a State or local
			 educational agency shall submit to the Secretary an application at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
			(c)Community
			 notificationA State or local
			 educational agency receiving a grant under subsection (a) shall be required to
			 provide notification to the students and their families, staff and school
			 employees, and other relevant parties in the community of the work to be
			 undertaken with the grant. The notification shall contain such additional
			 information as the Secretary shall require.
			(d)Coordination
			 with Environmental Protection AgencyThe Administrator of the
			 United States Environmental Protection Agency shall provide to the Secretary of
			 Education such guidance as may be necessary, including promulgating necessary
			 regulations, to ensure safe school conditions and effective abatement, removal,
			 or interim controls. Such guidance may be used by—
				(1)the Secretary in
			 defining application and selection criteria;
				(2)State or local
			 educational agencies in developing work plans and applications for grants under
			 subsection (a); and
				(3)State or local
			 educational agencies in carrying out the work after receiving a grant under
			 subsection (a).
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this Act $150,000,000 for each of fiscal years 2011 through 2015.
			
